Citation Nr: 0330062	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected bilateral foot 
disability.  

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to a service-connected 
bilateral foot disability.  

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected 
bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was previously before the Board.  The issues listed 
above were remanded to the RO in January 1998, May 2002 and 
May 2003.  

In May 2002, the Board denied the veteran's claim of clear 
and unmistakable error in a February 1978 VA rating decision 
which denied service connection for a left knee disability.  
The Board also determined that new and material evidence had 
not been received which was sufficient to reopen the 
previously-denied claim of entitlement to service connection 
for a left knee disability.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2003).  Accordingly, those matter 
will not be further discussed in this decision.   


FINDINGS OF FACT

1.  Competent medical evidence does not show that the 
veteran's back disability is causally related to his service-
connected bilateral foot disability.

2.  The medical evidence of record does not show a current 
bilateral hip disability.  

3.  The medical evidence of record does not show a current 
right knee disability.




CONCLUSIONS OF LAW

1.  A back disability is not proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310 (2003).

2.  A bilateral hip disability is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2003).

3.  A right knee disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for back, bilateral 
hip and right knee disabilities.  In essence, he contends 
that these disabilities are secondary to his service-
connected bilateral foot disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi,  14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the November 
2002 Supplemental Statement of the Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
August 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that he had current 
disability that was caused or made worse by his service-
connected bilateral foot disability.  

The letter dated August 9, 2002 specifically informed the 
veteran of the relative responsibilities of VA and himself.  
The August 2002 letter also informed him that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

The Board notes that, even though the letter requested a 
response within "30 days", it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence in support of his claim, in 
compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired.  

The Board concludes that the VCAA notification letter sent to 
the veteran in August 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had over twelve 
years to submit evidence in support of his claims (filed in 
January 1991).  It therefore appears pointless to require VA 
to wait still longer to adjudicate this long-standing appeal 
when it is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement/SSOCs of the 
case and the 90-days notice of transfer of the claims file to 
the Board that he had more time to submit evidence.  Since 
the veteran has been informed that he had a year to submit 
evidence and information in support of his claims, and he was 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board at this 
time will proceed.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, private treatment records, reports of VA 
examinations, and private physicians' statements.  The RO 
completed the development requested in the Board's May 2003 
remand.  There is no indication that there exists any other 
evidence which has a bearing on this case.  

In an October 2003 informal hearing presentation, the 
veteran's representative, citing what she perceived as 
"diagnostic confusion", suggested that this case be 
referred to an independent medical expert.

It is clear that the law and regulation allow for the Board 
to seek an additional opinion from an independent medical 
expert (IME).  See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (2003) [the Board may obtain an advisory medical 
opinion from an IME when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal].  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).  

In this case, the Board does not believe that an IME opinion 
would shed additional light on the matter at hand. As noted 
by the veteran's representative, this case has been remanded 
on three occasions.  The evidentiary record includes relevant 
medical reports, including the report of a June 2003 VA 
compensation and pension physical examination.  Although 
there may be some conflict in the evidence, stemming chiefly 
from a statement contained in a 1983 medical report, there 
does not appear to be any particular medical controversy or 
complexity as would warrant referral to an IME.  Differences 
in medical opinions are to be expected and are normally 
resolved by the Board based on the evidence of record.  See, 
e.g. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) [the Board may 
appropriately favor the opinion of one competent medical 
authority over another]. The Board believes that it may rely 
on the evidence already of record.  

Because the Board believes that all appropriate procedural 
steps have been taken, it will move on to a discussion of the 
merits of the veteran's service connection claims.

Pertinent Law and Regulations

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2003); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

As noted in the Introduction, the veteran served on active 
duty from December 1963 to December 1967.  Service medical 
records reveal that he sustained injuries to both feet in 
June 1965.  There was no reference to back, hip or knee 
problems during service.  In a September 1973  rating 
decision, service connection was granted for residuals of 
multiple injuries, feet, right and left with osteoarthritis, 
traumatic; multiple joints, feet and toes, left foot).  

Starting in November 1977, the veteran has ascribed pain in 
this back, hips and knees to the service-connected bilateral 
foot disability.  On VA examination in January 1978, the 
veteran complained of having aching in the back, hips and 
knees every morning.  He reported that he had been in an 
automobile accident about 7-8 months before and had x-rays by 
a chiropractor which revealed no fractures, but showed that 
his back was crooked.  He was in a second automobile accident 
about 2 months ago, but had no medical care at that time.  
Physical examination revealed mild bilateral muscle tension 
in the lumbar region but no particular spasm.  Hip flexion 
was to 125 degrees on the right side and to 130 degrees on 
the left; extension was 0 degrees bilaterally.  The examiner 
was unable to elicit any pain in the hip joints whatsoever 
and there was no evidence of muscle spasm.  The right knee 
was normal in appearance with no evidence of edema 
whatsoever.  Joint surfaces were normal to palpation with no 
elicit pain whatsoever.  Range of motion of the right knee 
was 0 to 130 degrees.  X-rays of the lumbar spine, hips and 
the right knee were normal.  The diagnoses were 
chondromalacia of the right knee and periodic myofascial 
fatigue syndrome of the lower extremities and lumbar spine, 
secondary to periodic activity after usual continuous 
inactivity.  The examiner opined that the complaints the 
veteran had of the back and hips were not the result of the 
injury to the feet bilaterally.  The examiner noted that it 
was possible that the knee could be related to the former 
foot injury.  

In a January 1983 statement, a private osteopath, Dr. R.R. 
commented that he believed that the etiology of the veteran's 
current condition stemmed from an essentially untreated work-
related injury in December 1980.  The osteopath stated that 
based on the history given to him by the veteran, he believed 
the factors which contributed independently to the veteran's 
current condition was a strain/sprain injury to the 
lumbosacral spine while pushing a heavily laden basket full 
of parts.  Dr. R.R. further stated:

This [veteran] most probably has a pre-
existing condition which has aggr(a)vated 
the back injury but was not a factor in 
causing the condition/injury.  In 1966 
the [veteran] got both feet caught in an 
escalator crushing both feet.  Since that 
time he has had difficulty with his feet 
which upon occasions of exaccerbation he 
tends to limp in order to favor the 
painful foot.  This may well be a source 
of constant aggravation to the low-back 
injury.  

In an April 1986 statement, Dr. J.Y. reported that the 
veteran sustained a work-related back injury, diagnosed as a 
lumbosacral sprain, in December 1980.  He subsequently had 
symptoms of variable intensity.  He continued working and in 
late 1985 was involved in heavy manual labor requiring 
repetitive upper body exertion.  He was involved in overhead 
and pulling work.  Dr. Y. noted that this work aggravated his 
prior lumbosacral injury of December 1980, resulting in 
significant worsening of his condition subjectively and 
objectively.  Dr. Y. noted that there were no intervening 
incidents responsible for his worsened condition.  The 
physician concluded that the veteran sustained an aggravation 
late in 1985 of his lumbosacral sprain of December 1980 due 
to the repetitive, heavy on-the-job work he was involved in.  
Dr. Y. attached treatment records reflecting treatment for 
low back pain.  

Additional documentation reflects that the veteran filed and 
received Workers Compensation benefits for the December 1980 
work injury.  

On VA examination in May 1992, the veteran denied any 
injuries to his right knee or hips.  He attributed his knee 
and bilateral hip pain to his feet injuries.  He attributed 
his low back injuries to his feet as well as the workers 
compensation claims.  Physical examination showed that the 
right knee was without effusion, crepitus, catching, popping 
or joint line tenderness.  Anterior and posterior drawer and 
Lachman's were all negative.  There was no evidence of 
patellofemoral symptoms or malalignment of the knee joint.  
Range of motion was full extension and flexion of 130 degrees 
without pain, tenderness or catching.  Hip examination found 
no pelvic obliquity.  Leg length examination was equal.  
Range of motion of the hips was flexion to 120 degrees and 
full internal and external rotation; each movement was 
without pain.  Examination of the back revealed no structural 
or muscular deformities in the lumbar region.  Paraspinal 
musculature was full, symmetric and nontender.  Range of 
motion was forward flexion to 85 degrees, extension to 20 
degrees, flexion to 20 degrees bilaterally and rotation to 30 
degrees bilaterally.  Each movement was done without pain.  
The diagnoses were minimal degenerative changes in the right 
knee without evidence of any instability and previous lumbar 
spine injury related to Workman's Compensation claim with 
persistent mechanical pain and no neurological deficits.  The 
examiner opined that there was no detectable relationship 
between the feet and the knee upon examination.  Regarding 
the hips, the examiner further opined that there was no 
evidence of a relationship to the feet.  

In an October 1993 statement, a private osteopath J.T. 
reported treating the veteran for low back injury since 
December 1986 which was related to an industrial injury in 
December 1980.  

The veteran was afforded a VA examination in October 1999.  
His medical records were reviewed.  It was noted that the 
veteran injured his feet in 1966 when they were caught under 
a file cabinet.  Both feet were casted for about four months.  
Thereafter, he was returned to duty and was discharged about 
a year afterward.  He was asymptomatic for about three years 
following his discharge.  At that time, he began having pain 
in his knees which caused him to quit his job.  He also 
reported having back pain for the past 15 years.  He denied 
having any problems with his knees or back in service.  He 
first saw a physician at VA about his knees in 1970.  He 
first saw a physician about his back in 1979, following two 
separate accidents - an on-the-job injury in 1979 and an 
automobile accident in 1981.  Physical examination revealed 
full range of motion of the lumbar spine.  Hip joint 
rotations were normal.  There was full range of motion of the 
right knee.  X-rays of the back showed traction spurs at L2-
L3 and at L3-L4.  X-ray of the right knee were normal.  The 
diagnoses were lumbosacral instability, not service-connected 
and knee pain, no evidence of objective disease in the knees.  

The veteran was afforded another VA examination in June 2003.  
On physical examination, there was full range of motion of 
his hips and right knee.  There was no effusion of the knee 
joint.  There was no complaint of pain on movement of either 
hip.  The diagnoses were chronic lumbosacral instability and 
pain in right knee, with no definitive diagnosis.  The 
examiner noted that examination of the hips was within normal 
limits.  The examiner commented that the veteran did not have 
sufficient gait abnormality to have aggravated any back 
condition, hip or knee conditions which he had in the past.  
It was noted that his feet had really minimal findings at 
that time.  The examiner opined that it was less likely that 
the veteran's service-connected toe and foot problem had 
aggravated or contributed to aggravation of any of the 
problems with his joints above the feet.  

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the matter 
of secondary service connection.  The veteran has 
consistently maintained that his claimed conditions are due 
to his service-connected bilateral foot disability, and there 
is no indication in the file that the veteran is claiming 
service connection as being directly related to service.  In 
addition to the November 1977 statement mentioned in the 
factual background section above, see the veteran's January 
1991 claim (VA Form 21-4138) and his  substantive appeal (VA 
Form 9) dated in September 1993.  Moreover, a review of the 
service medical records and other evidence does not reveal 
any injury to or disease of the back, hips or knee.  As noted 
above, the first mention of any such problems occurred 
approximately a decade after the veteran left military 
service.  Based on this record, the Board will limit the 
analysis of the veteran's claims to secondary service 
connection.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to element (2), service connection is in effect 
for a bilateral foot disability, evaluated as 30 percent 
disabling.  Accordingly, element (2) has been satisfied as to 
all three claims.  

With respect to Hickson element (1), X-rays of the back have 
shown degenerative changes of the lumbar spine and VA 
examinations in October 1999 and June 2003 resulted in a 
diagnosis of chronic lumbosacral instability.  Therefore, 
with respect to the back, element (1) has been met.  

With respect to the presence of a disability of the right 
knee, the medical evidence of record is negative for current 
findings of a right knee disability.  The Board notes that 
although VA examination in January 1978 resulted in a 
diagnosis of chondromalacia of the right knee, physical 
examination of the knee at that time was entirely normal and 
X-rays of the knee were normal.  Therefore, the conclusion 
that the veteran had chondromalacia of the right knee is 
simply not supported by and is, in fact, contradicted by the 
clinical evidence.  Moreover, and critically, there is no 
recent evidence of a right knee disability.  The most recent 
VA examinations in October 1999 and June 2003 revealed that 
clinical evaluation of the hips and right knee was normal.  
Physical examination showed that there was full range of 
motion of the hips and right knee without pain.  X-ray of the 
right knee in 1999 was normal.  While both VA examinations 
noted the veteran's complaint of knee pain, they also 
indicated that there was no evidence of objective disease or 
definitive diagnosis pertaining to the knee.  

Although the Board does not necessarily dispute the veteran's 
complaints of right knee pain, it is now well established 
that a symptom, such pain, absent a finding of an underlying 
disorder, cannot be service- connected. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted]; see also Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In short, there 
is no medical evidence of a disability of the right knee.

There is also no evidence of a current bilateral hip 
disability.  The VA examinations in October 1999 and June 
2003 revealed that clinical evaluation of the hips was 
normal.  Again, while acknowledging the veteran's complaints 
of pain in his hips, pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

The veteran has not submitted, or pointed to, any competent 
medical evidence which would tend to establish that back and 
hip disabilities currently exist.  To the extent that the 
veteran himself is attempting to provide medical evidence 
concerning the existence of the claimed disabilities, his lay 
statement is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) [lay persons 
without medical training are not competent to offer opinions 
on medical matters such as diagnosis or etiology]; see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In the absence of confirmed diagnoses of disabilities of the 
hips and right knee, service connection is not warranted on a 
secondary basis.  The case law is well settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim)]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability].  

In short, Wallin element (1) has not been met in regards to 
the hips and right knee.  Service connection must be denied 
on that basis alone with respect to those two issues.

With respect to element (3), medical nexus, the veteran in 
essence contends that his back, bilateral hip and right knee 
disabilities are the result of his service-connected 
bilateral foot disability.  As noted above, as a lay person 
without medical training the veteran is not competent to 
provide opinions on medical matters such as the etiology of 
diseases.  See Espiritu, supra; see also 38 C.F.R. 
§ 3.159(a)(1).  
His statements are not, therefore, probative of a nexus 
between his claimed disabilities and military service.  See 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

Turning to opinions of physicians which are contained in the  
record, the Board observes that, as noted by the veteran's 
representative in October 2003, there is some conflict in the 
medical opinion evidence.

The question presented in this case, i.e. the relationship, 
if any, between the veteran's claimed disabilities and his 
service-connected foot disability is essentially medical in 
nature.  Just as the veteran himself is not competent to 
offer medical opinions concerning such relationship, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and 
the medical conclusion that the physician reaches . . . 
. As is 
true with any piece of evidence, the credibility and 
weight to
be attached to these opinions [are] within the province 
of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).

In January, 1978 a VA examiner opined that a knee disability 
then identified "possibly could" be related to the service-
connected foot injury is not a sufficient basis to grant 
service connection.  Setting aside the fact that as discussed 
above no current knee disability has been identified, 38 
C.F.R. § 3.102 (2002) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and the Court has held that on numerous 
occasions that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Although much of this caselaw was issued in the context of 
the now defunct well-grounded claim analysis, the Board notes 
that these cases still support the proposition that such 
speculative opinions are entitled to little or no probative 
weight.  The Board observes in passing that the 1978 VA 
examiner was much more definite in discounting any 
relationship between the service-connected foot  disability 
and the claimed back and hip disability.  

For similar reasons, the Board finds that the January 1983 
opinion from Dr. R.R., the private osteopath, that the 
veteran's service-connected foot disability "may well be" a 
source of constant aggravation of the low back disability is 
similarly speculative in nature.  For this reason, the Board 
finds the opinions of the January 1978 VA examiner and the 
private osteopath of relatively low probative value. 

Moreover, there is significant probative medical opinion 
evidence against the veteran's claim.  As alluded to above, 
the January 1978 VA examiner clearly stated: "I do not feel 
that the complaints that he has of the back and hips is [sic] 
any result of the injury to the feet bilaterally."  The May 
1992 VA examiner concluded that there was no relationship 
between the veteran's knee and hips and the service-connected 
bilateral foot disability.  

Significantly, the June 2003 VA examiner, after reviewing the 
claims file, also concluded that it was less likely that the 
veteran's service-connected bilateral foot disability had 
aggravated his back, hips and right knee disabilities.  In 
support of his opinion, the VA examiner noted that the 
veteran had minimal findings in his feet and that he did not 
have sufficient gait abnormality to have aggravated any back, 
hip or knee conditions.  Because this medical opinion is 
based on a thorough review of the evidence in the claims file 
and is supported by well-reasoned rationale, the Board finds 
that it is highly probative.    

For reasons explained above, the January 1978, May 1992 and 
June 2003 VA examiners' opinions that there is no 
relationship between the back, hip and right knee 
disabilities and the service-connected bilateral foot 
disability are more probative than the conditional statement 
of the January 1978 VA examiner as to the claimed knee 
disability and the opinion of Dr. R.R. reflecting only the 
possibility of a nexus to the service-connected disability.  
The Board finds, therefore, that the preponderance of the 
probative evidence is against the veteran's claim with 
respect to the question of medical nexus.  Wallin element (3) 
has accordingly not been satisfied.

In summary, in regards to the back claim, Wallin element (3), 
medical nexus, has not been met.  In regards to the bilateral 
hip and right knee claims, Wallin elements (1), current 
disability, and (3), medical nexus, have not been met.  The 
veteran's claims of entitlement to service connection for 
back, bilateral hip and right knee disabilities as secondary 
to service-connected disability fail on these bases.  The 
benefits sought on appeal are accordingly denied.







CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for a back disability as 
secondary to service-connected disability is denied.

Entitlement to service connection for a bilateral hip 
disability as secondary to service-connected disability is 
denied.

Entitlement to service connection for a right knee disability 
as secondary to service-connected disability is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



